Calhoon, J.,
delivered the opinion of the court.
The bill in this ease, purporting to be one to confim a tax title, is, in effect, one to reform a tax collector’s conveyance to make it conform to a description which did not exist at the date of the assessment or conveyance, or for several years before either. This is never allowable. The tax collector’s conveyance is void unless it conforms to the assessment, of course; and both are void unless the sheriff or a surveyor could determine exactly what and where the land- is as the boundaries were at the time of the assessment, notwithstanding he might be able to do "so if he should apply them to what was a correct description three or four years before the assessment. In this case, if he went to find “one lot south and west by Thompson, east by Voivedich, north by Bradford, township 7, range 9,” he would search in vain. But complainant wants the court to decreee that he go to the land which he describes in his bill according to the calls of private conveyances made before the assessment, and wffiieh he avers to be the same land, as “one *588lot bounded on tbe south by the property of T. P. Dulion, on the east by the property of Frank Voivedich, on the west by Fayard street, and on the north by the property of Bradford, having a front on Fayard street of seventy-five feet, running back east between parallel line seventy-eight feet.” This cannot be, and also be in conformity with legal principles pertaining to tax titles.

Affirmed.